          Case 1:19-cv-02316-RC Document 7 Filed 11/12/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


  DAVID ALAN CARMICHAEL,

         Plaintiff,

                 vs.
                                                     Civil Action No. 19-2316 (RC)
  MICHAEL POMPEO, Secretary of the U.S.
  Department of State, et al.,

         Defendants.


                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Assistant United States

Attorney Christopher Hair as counsel for Defendants in the above captioned case.


                                            Respectfully Submitted,

                                            /s/ Christopher Hair
                                            CHRISTOPHER HAIR, PA BAR # 306656
                                            Assistant United States Attorney
                                            Judiciary Center Building
                                            555 4th Street, N.W. B Civil Division
                                            Washington, D.C. 20530
                                            (202) 252-2541
                                            Christopher.Hair@usdoj.gov
           Case 1:19-cv-02316-RC Document 7 Filed 11/12/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2019, a copy of the foregoing was served upon

Plaintiff pro se via first class U.S. Mail addressed to:

       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664


                                               /s/ Christopher C. Hair
                                               CHRISTOPHER C. HAIR
                                               Assistant United States Attorney




                                                  2
